05/22/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0342



                                 No. DA 19-0342

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

BRIAN ALAN ROBERTSON,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 26, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 22 2020